Howe, J.
This action was brought in the district court of the parish of St. Helena to recover the sum of $3004 66, alleged to he duo from the succession of Hiram Williams, deceased. Upon the exception and plea to the jurisdiction filed by defendant, the cause was, in April, 1869, transferred to the parish court of St. Helena and upon exceptions thereafter filed, was dismissed. The plaintiffs have appealed.
The parish court was without jurisdiction ratione material. Swan v. Gayle, 21 An. 478; Swan v. Bry, 21 An. 481.
It is therefore ordered that the judgment appealed from he annulled and the cause remanded to the district court for the parish of St. Helena, there to be proceeded with according to law, the appellee to pay costs of appeal.